Exhibit10.37 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”), effective as of September 1, 2007 (the “Amendment Date”) is between Rosetta Resources Inc., a Delaware corporation (“Employer”), and Michael H. Hickey (“Executive”), and supersedes and replaces that certain Employment Agreement between Employer and Executive dated August 1, 2005 (the “Effective Date”). WHEREAS, Executive has been employed as Vice President and General Counsel of Employer; and WHEREAS, the parties desire to amend and restate the Employment Agreement dated as of August 1, 2005, all as herein provided; NOW, THEREFORE, the parties hereto agree as follows: 1.
